Case 2:19-cr-14035-RLR Document 209 Entered on FLSD Docket 07/16/2020 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 2:19-cr-14035-ROSENBERG


  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  GARY HENDRY,

         Defendant.
                                        /

                 ORDER GRANTING IN PART AND DENYING IN PART
                EMERGENCY MOTION FOR COMPASSIONATE RELEASE

         This cause comes before the Court upon Defendant Gary Hendry’s (“Hendry”) Emergency

  Motion for Compassionate Release. DE 206. Hendry presently is serving a sentence of one year

  and one day for conspiracy to harbor aliens for the purpose of commercial advantage. See DE 177.

  He is confined at FCI Jesup in Georgia.

         The instant motion is Hendry’s third motion seeking compassionate release in light of the

  COVID-19 pandemic. As background, the Court denied his first motion at a time when there were

  no confirmed COVID-19 cases at FCI Jesup. See DE 182; DE 194. He filed his second motion

  when an active case of COVID-19 was discovered at FCI Jesup, but, before the Court ruled on that

  motion, the Government notified the Court that the Bureau of Prisons (“BOP”) had designated him

  for home confinement with a transfer date of July 28, 2020. See DE 195; DE 201. Because any

  relief granted by the Court would not have resulted in his release from prison before the BOP’s

  transfer date, and because the Court considered the BOP to possess greater knowledge with respect
Case 2:19-cr-14035-RLR Document 209 Entered on FLSD Docket 07/16/2020 Page 2 of 4



  to the conditions within its prisons and the adequacy and feasibility of plans for alternative

  confinement, the Court denied Hendry’s second motion in order to permit the BOP’s plan for his

  transfer to home confinement to go forward. See DE 205.

          In the instant motion before the Court, Hendry states that he has now tested positive for

  COVID-19 and that this development may affect his July 28 transfer date. See DE 206. To gather

  more information about his status and condition, the Court contacted the BOP on July 15, 2020,

  and spoke at length with Erin Chalfant, a Case Management Coordinator at FCI Jesup.

          From speaking with Ms. Chalfant, the Court learned that Hendry is housed in a satellite

  camp at FCI Jesup. He was not eligible for home confinement under BOP policy when he first

  began serving his sentence. He was approved for home confinement on the day that he completed

  25% of his sentence and became eligible for home confinement. He was given a transfer date of

  July 28. Since his approval for home confinement, another inmate at his facility developed a fever,

  and all inmates at the facility were tested for COVID-19. Hendry was confirmed to be positive for

  COVID-19 on July 13, has had no symptoms thus far, and has been placed in quarantine. He will

  be quarantined for 14 days and will be retested on July 29. As of July 15, he has completed 28.2%

  of his sentence. If the Court were to grant his request for release, he would remain quarantined

  until his release.

          Once a sentence of imprisonment is imposed, a court’s authority to modify the sentence is

  narrowly limited by statute. United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir. 2010).

  Under § 3582(c)(1)(A), a court may modify a term of imprisonment

          upon motion of the Director of the Bureau of Prisons, or upon motion of the
          defendant after the defendant has fully exhausted all administrative rights to appeal
          a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the


                                                   2
Case 2:19-cr-14035-RLR Document 209 Entered on FLSD Docket 07/16/2020 Page 3 of 4



          lapse of 30 days from the receipt of such a request by the warden of the defendant’s
          facility, whichever is earlier.

  18 U.S.C. § 3582(c)(1)(A). 1 The court may reduce the term of imprisonment if it finds that

  “extraordinary and compelling reasons warrant such a reduction” and “that such a reduction is

  consistent with applicable policy statements issued by the Sentencing Commission.” Id. In

  making the decision whether to reduce the term of imprisonment, the court must also consider the

  factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable. Id.

          Application note 1 to U.S.S.G. § 1B1.13 provides a list of circumstances in which

  “extraordinary and compelling reasons” warranting a sentence reduction may exist. See U.S.S.G.

  § 1B1.13 (policy statement), application note 1. One such circumstance is where the defendant is

  “suffering from a serious physical or medical condition . . . that substantially diminishes the ability

  of the defendant to provide self-care within the environment of a correctional facility and from

  which he or she is not expected to recover.”                Id. § 1B1.13, application note 1(A)(ii)(I).

  Extraordinary and compelling reasons may also exist if, “[a]s determined by the Director of the

  Bureau of Prisons, there exists in the defendant’s case an extraordinary and compelling reason

  other than, or in combination with, the reasons described” in the application note. Id. § 1B1.13,

  application note 1(D). The Court must also consider whether the defendant is a danger to

  community safety. Id. § 1B1.13(2).

          In ruling on the instant motion, the Court has carefully considered the safety of Hendry,

  the other inmates and the employees at his facility, and the public. Based on these considerations,

  the medical conditions that Hendry identified in his prior briefing, the Court’s review of the entire



  1
    The Government does not dispute that Hendry fully exhausted administrative remedies before seeking relief from
  the Court. See DE 207 at 7.
                                                         3
Case 2:19-cr-14035-RLR Document 209 Entered on FLSD Docket 07/16/2020 Page 4 of 4



  record, and its conversation with Ms. Chalfant, the Court is satisfied that extraordinary and

  compelling reasons warrant his release effective July 30, 2020. The Court is also satisfied that his

  release on July 30 accords with the § 3553(a) factors, including the nature and circumstances of

  the offense, the history and characteristics of the defendant, and the need for a sentence that reflects

  the seriousness of the offense, promotes respect for the law, and provides just punishment.

  See 18 U.S.C. § 3553(a). By July 30, Hendry will have undergone at least 14 days of quarantine

  and his COVID-19 retest. He shall be released on July 30 regardless of the outcome of that

  COVID-19 retest.

          For all of these reasons, it is ORDERED AND ADJUDGED that Defendant Gary

  Hendry’s Emergency Motion for Compassionate Release [DE 206] is GRANTED IN PART

  AND DENIED IN PART. The Court grants Hendry compassionate release effective July 30,

  2020. His motion is denied to the extent that he seeks immediate release.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 16th day of July,

  2020.



                                                          ____________________________
                                                          ROBIN L. ROSENBERG
  Copies furnished to: Counsel of Record                  UNITED STATES DISTRICT JUDGE




                                                     4
